Exhibit 10.1

AMENDMENT #2 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDMENT #2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is dated as of October 1, 2011, between Orthofix Inc. (the
“Company”) and Michael Finegan (the “Executive”).

WHEREAS, the Executive and the Company have previously entered into an Amended
and Restated Employment Agreement entered into as of July 1, 2009, as amended by
Amendment #1 thereto dated as of August 4, 2009 (collectively, the “Agreement”);
and

WHEREAS, the parties desire to enter into this Amendment to revise the initial
term of the Agreement and the Executive’s title as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. The second sentence of Section 1.1 of the Agreement is amended and restated
in its entirety as follows:

“While serving as an employee of the Company, the Executive shall serve as the
Company’s and the Parent’s Senior Vice President of Business Development and the
President of Biologics.”

2. All references to “July 1, 2012” in Section 1.3 of the Agreement are hereby
removed and replaced by “July 1, 2013.”

3. Except as otherwise provided herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
October 4, 2011.

 

ORTHOFIX INC. By:  

/s/ Robert S. Vaters

Name: Robert S. Vaters Title: President and Chief Executive Officer EXECUTIVE

/s/ Michael Finegan

Michael Finegan